In an action, inter alia, for a permanent injunction based on the alleged breach of a covenant not to compete contained in a license agreement, the defendants appeal from an order of the Supreme Court, Westchester *425County (Ingrassia, J.), dated July 29, 1985, which granted that branch of a motion by the plaintiff which was for partial summary judgment on its first cause of action for a permanent injunction, and from a judgment of the same court, entered August 8, 1985, which permanently enjoined the defendant from operating a certain ice cream store in Brent-wood, New York, and from operating or otherwise participating in a similar business within two miles of said location through October 31, 1987.
Appeal from the order dismissed (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Judgment affirmed (see, Carvel Corp. v Rait, 117 AD2d 485).
The plaintiff is awarded one bill of costs. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.